                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION

  LEE MENDELSON FILM                             )
  PRODUCTIONS, INC.                              )
                                                 )       Case No.: 3:19-CV-395
         Plaintiff,                              )
                                                 )       District Judge Corker
  v.                                             )       Magistrate Judge Guyton
                                                 )
  THE DOLLYWOOD COMPANY                          )
                                                 )       JURY DEMAND
         Defendant.                              )

              REPORT OF THE PARTIES’ RULE 26(F) PLANNING MEETING

         Counsel for Plaintiff, Lee Mendelson Film Productions, Inc. (“LMFP”) and Counsel for

  Defendant, The Dollywood Company (“Dollywood”) (collectively, the “Parties”) participated in

  a Rule 26(f) conference on January 7, 2020, by Telephone Conference.

  1.     Synopsis of Case:

         LMFP’S Position:

         This is an action for willful copyright infringement against Dollywood for its unauthorized

  use of the musical composition “Christmas Time is Here.” Dollywood has used “Christmas Time

  is Here” in the live theatrical production, “‘Twas the Night Before Christmas,” (“Production”)

  without a license in place for Dramatic Performances/Rights (“Dramatic Rights”). The use of

  “Christmas Time is Here” within the Production is considered to be a Dramatic Rights use which

  requires a specific license for Dramatic Rights. See ABKCO Music, Inc. v. Washington, No. 11-

  10763, 2011 U.S. Dist. LEXIS 120081, at *10 (E.D. Mich. Oct. 18, 2011) (“. . . in order to use a

  musical composition in a dramatic performance, the party seeking to use the composition must

  obtain the ‘grand rights’ or ‘dramatic rights’ to the song.”).



                                                     1

Case 3:19-cv-00395-DCLC-HBG Document 17 Filed 01/28/20 Page 1 of 6 PageID #: 52
         As part of the Production, “Christmas Time is Here” is sung by characters during the live

  performance, in furtherance of the Production’s plot. Here, the performance of “Christmas Time

  Is Here” is preceded and followed by dialogue, woven into and carrying forward the plot of the

  scene and the action of its characters, which is accompanied by costumes and scenery. The

  rendering of the song in this way would thus be considered a dramatic performance or a presenting

  of the song in a dramatic setting.

         Dollywood has failed to obtain a license for Dramatic Rights necessary to cover the

  dramatized performance of the Production required for such use. Dollywood knew from the

  beginning of its infringement that its performance license from Broadcast Music Inc. (“BMI”) does

  not cover “grand” or “dramatic” rights. Any performance license that Dollywood may have

  obtained from BMI would not authorize Dollywood’s use of “Christmas Time Is Here,” because

  such organizations do not license dramatic performances or the right to present musical works in

  a dramatic setting. The dramatic performance of the song “Christmas Time Is Here” by Dollywood

  in the Production without a dramatic performance license from the copyright owner of the song is

  an act of copyright infringement.

         Dollywood’s Position:

         Dollywood did not infringe “Christmas Time is Here.”               Before using the musical

  composition in “Twas the Night Before Christmas,” Dollywood secured a public-performance

  license from BMI. That license authorized Dollywood to use the composition.

         Moreover, Dollywood’s use of “Christmas Is Here” does not require a license for dramatic

  or grand rights. “[A] performance of a musical composition is dramatic if it aids in telling a story;

  otherwise it is not. . . . Delete the proposed musical performance from the production (be it stage,

  motion picture or television); if after such deletion the continuity or story line of the production is



                                                    2

Case 3:19-cv-00395-DCLC-HBG Document 17 Filed 01/28/20 Page 2 of 6 PageID #: 53
  in no way impeded or obscured, then the proposed performance is nondramatic—otherwise it is

  dramatic.” Nimmer on Copyright § 10.109[E][2]; see April Products v. Strand Enterprise, 221

  F.2d 292 (2d Cir. 1955) (finding no infringement); Celador Int’l Ltd. v. Walt Disney Co., 2009

  U.S. Dist. LEXIS 133688, at *50 (C.D. Cal. Mar. 6, 2009) (finding no infringement).

         After Plaintiff notified Dollywood that it believed Dollywood had infringed “Christmas

  Time is Here,” Dollywood removed the song from “Twas the Night Before Christmas” for its 2018

  performances. Removing “Christmas Time is Here” from “Twas the Night Before Christmas” did

  not “impede or obscure the continuity or basic idea behind” the show’s plot. Therefore, no

  dramatic-rights license was required.

  2.     Trial Date: Counsel for the Parties have conferred and their present best estimate of when

  the case will be ready for trial is July 2021.

  3.     Jury: This case is to be tried to a jury. The JURY trial of this action is expected to last

  approximately four (4) to five (5) days.

  4.     Magistrate Judge: The Parties do not consent to conducting all further proceedings before

  a United States Magistrate Judge, including motions and trial.

  5.     Discovery:

         a)      Initial Disclosures. The Parties will make their initial disclosures pursuant to Fed.

  R. Civ. P. 26(a)(1), fourteen (14) days after the Parties’ scheduling conference.

         b)      Discovery will be needed on the following subjects:

                 1.      Liability

                 2.      Damages

         c)      The Parties shall complete all fact discovery by December 15, 2020. The party

  bearing the burden of proof on a particular issue shall disclose its experts by January 29, 2021.



                                                   3

Case 3:19-cv-00395-DCLC-HBG Document 17 Filed 01/28/20 Page 3 of 6 PageID #: 54
  Rebuttal experts shall be disclosed by February 26, 2021.       The Parties shall complete expert

  depositions by March 19, 2021. Discovery is not stayed during dispositive or other motions, unless

  ordered by the Court.

  6.     Electronic Discovery:

             a) Disclosure or production will be limited to data reasonably available to the Parties

                 in the ordinary course of business;

             b) The Parties only anticipate to produce what is reasonably available to the Parties in

                 the ordinary course of business.

             c) The Parties agree to produce relevant, non-privileged documents in single-page

                 TIFF format (black and white, 300 dpi) or PDF Images with all metadata. The

                 Parties will provide a standardized load file compatible with the database of the

                 Requesting Party’s preference, as long as such database is one commonly used for

                 hosting electronic documents and with a Bates number field included in the load

                 file to match text and metadata with TIFF or PDF images. With respect to audio

                 and video files, the Parties agree to work in good faith to determine the mode of

                 production for such files as the need arises.

             d) The Parties have taken reasonable measures to preserve potentially discoverable

                 data from alteration or destruction in the ordinary course of business.

             e) The Parties do not anticipate other problems that may arise in connection with

                 electronic or computer-based discovery.

             f) Jason Mendelson is responsible for Plaintiff’s document retention policies and the

                 person through which discovery requests and responses are to be made.




                                                    4

Case 3:19-cv-00395-DCLC-HBG Document 17 Filed 01/28/20 Page 4 of 6 PageID #: 55
            g) Steve Earnest is responsible for Defendant’s document retention policies and the

               person through which discovery requests and responses are to be made.

  Dated: January 28, 2020                          Respectfully Submitted,

                                                   /s/ Richard S. Busch

                                                   Richard S. Busch (14594)
                                                   KING & BALLOW
                                                   315 Union Street, Suite 1100
                                                   Nashville, Tennessee 37201
                                                   Telephone:     (615) 726-5422
                                                   Facsimile:     (615) 726-5417
                                                   rbusch@kingballow.com
                                                   Attorney for Plaintiff


                                                   /s/ Keane A. Barger

                                                   Timothy L. Warnock (12844)
                                                   Keane A. Barger (33196)
                                                   Riley Warnock & Jacobson, PLC
                                                   1906 West End Avenue
                                                   Nashville, TN 37203
                                                   (615) 320-3700
                                                   (615) 320-3737 (facsimile)
                                                   twarnock@rwjplc.com
                                                   kbarger@rwjplc.com
                                                   Attorneys for Defendant




                                               5

Case 3:19-cv-00395-DCLC-HBG Document 17 Filed 01/28/20 Page 5 of 6 PageID #: 56
                                   CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing Report of the Parties’ Rule 26(F) Planning

  Meeting has been served upon the following party in this matter using the ECF system this 28th

  day of January, 2020. Notice of this filing will be sent by operation of the Court’s electronic filing

  system to all parties indicated on the electronic filing receipt, including the following:

  Riley Warnock & Jacobson, PLC
  Timothy L. Warnock, Esq. (BPR # 12844)
  Keane A. Barger (BPR # 33196)
  1906 West End Avenue
  Nashville, Tennessee 37203
  Telephone: (615) 320-3700
  Facsimile: (615) 320-3737
  twarnock@rwjplc.com
  tharvey@rwjplc.com
  kbarger@rwjplc.com

  Attorneys for Defendant


                                                                /s/ Richard S. Busch




                                                    6

Case 3:19-cv-00395-DCLC-HBG Document 17 Filed 01/28/20 Page 6 of 6 PageID #: 57
